DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 31, 2022.  These drawings are accepted.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the “mandrel” portion of each claim should end with a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 12, and 14:  Line 10 of each claim recites “a sleeve for setting”.  The claims then go on to require “a setting sleeve”, line 20 of claim 1 for example.  It is unclear if the sleeve referred to in line 10 is the same as the subsequent sleeve in each claim.

Regarding claim 1:  Claim 1 ends with the requirement of “carbon steel having a KSI of 35 to 60.”  This recitation is unclear as “KSI” is a unit of strength and not a rating or ranking for carbon steel.  Further, a steel element has multiple types of strength, yield or tensile for example.  As such, it is unclear as to what “a KSI of 35 to 60” is referring.

Regarding claim 10:  Claim 10 requires a carbon steel with a tensile strength between 85,000 psi and 95,000 psi and a yield strength between 70,000 psi and 85,000 psi.  This equates to a tensile strength between 85 and 95 KSI and a yield strength between 70 and 85 KSI.  Neither of these strengths fall within the range required in claim 1.  As such, it is unclear how the assembly can be made from a carbon steel with a strength within one range as well as a strength within another range.

Regarding claim 11:  Claim 11 requires a carbon steel with a tensile strength between 60,000 psi and 70,000 psi and a yield strength between 50,000 psi and 60,000 psi.  This equates to a tensile strength between 60 and 70 KSI and a yield strength between 50 and 60 KSI.    The range of tensile strength for this carbon steel does not fall within the range recited in claim 1.  As such, it is unclear how the assembly can be made from a carbon steel with a strength within one range as well as a strength within another range.

Regarding claim 14:  There is insufficient antecedent basis for “the frac plug” in line 11.

Regarding claim 17:  The use of such phrases as “can be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Regarding claims 2-9, 15, 16, and 18-20:  These claims are rejected due to their dependence on one of the above claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carr et al. (US 9,810,035, Carr).

Regarding claim 14:  14. A downhole setting tool 12 for setting a downhole isolation device 154, the downhole setting tool comprising:
a mandrel 18 having an upper end 50 and a lower end 96, the mandrel comprising a chamber 68 for housing expandable gas 6:3-9 and a gas port 72 in fluid communication with the chamber, the lower end of the mandrel being couplable Fig 2B to an upper end via 152 of a downhole isolation device mandrel 156;
a firing head 14 secured to the upper end of the mandrel Fig 2B and configured for igniting a power charge to generate pressurized gas within the chamber 6:3-9;
a barrel piston 16 having a central bore 128 configured for housing the mandrel Fig 2A, a lower end 134 of the barrel piston being couplable to a sleeve 150 for setting the downhole isolation device Fig 2A; and
an expansion region 94 defined between the mandrel and the barrel piston and being in fluid communication with the gas port so as to receive the pressurized gas Fig 2A, the expansion region being further defined by seals 86 provided in between the mandrel and the barrel piston Fig 2A, thereby enabling the pressurized gas to exert force on the mandrel and the barrel piston to cause a stroke of the barrel piston over the mandrel as the expansion region expands axially 3:17-24;
wherein the barrel piston has a lower end at 142 with an outer diameter without a shoulder the lower end being defined as the portion that contains the threads, the lower end being configured to be secured directly to an upper portion of a setting sleeve Fig 2A.

Regarding claim 15:  Wherein the lower end of the barrel piston comprises threads 142 for being secured to corresponding threads of the setting sleeve Fig 2A.

Regarding claim 16:  The downhole setting tool further comprising set screws A (see reproduction of Figure 1 below) inserted through corresponding apertures B (see reproduction of Figure 2A below) in the upper portion of the setting sleeve and the lower end of the barrel piston to prevent relative rotation therebetween.

[AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    2442
    1689
    media_image1.png
    Greyscale





[AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image2.png
    1947
    742
    media_image2.png
    Greyscale


Regarding claim 17:  Wherein the barrel piston is further configured so that the setting sleeve can be installed via the upper or lower ends of the barrel piston.  While this feature is not disclosed by Carr, as the structure of the setting tool of Carr is essentially identical to that of the instant application, it stands to reason that the functionality and structural relationships between the elements would be the same.

Regarding claim 18:  Wherein the downhole setting tool is configured to set a frac plug 154 – 2:49-52 as the downhole isolation device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Pugh et al. (US 2011/0120723, Pugh).

Regarding claim 1:  Carr discloses a frac plug setting assembly, comprising: 
a setting tool 12, comprising:
a mandrel 18 having an upper end 50 and a lower end 96, the mandrel comprising a chamber 68 for housing expandable gas 6:3-9 and a gas port 72 in fluid communication with the chamber, the lower end of the mandrel being couplable Fig 2B to an upper end via 152 of a downhole isolation device mandrel 156;
a firing head 14 secured to the upper end of the mandrel Fig 2B and configured for igniting a power charge to generate pressurized gas within the chamber 6:3-9;
a barrel piston 16 having a central bore 128 configured for housing the mandrel Fig 2A, a lower end 134 of the barrel piston being couplable to a sleeve 150 for setting the downhole isolation device Fig 2A; and
an expansion region 94 defined between the mandrel and the barrel piston and being in fluid communication with the gas port so as to receive the pressurized gas Fig 2A, the expansion region being further defined by seals 86 provided in between the mandrel and the barrel piston Fig 2A, thereby enabling the pressurized gas to exert force on the mandrel and the barrel piston to cause a stroke of the barrel piston over the mandrel as the expansion region expands axially 3:17-24;
an adapter kit Fig 2A, 2B, comprising:
a setting sleeve 150 having an upper part at 142 coupled to the lower end of the barrel piston and a lower part Fig 2A, 2B;
a shear cap 152 having an upper portion secured to the lower end of the mandrel, and a lower portion housed within part of the setting sleeve Fig 2B;
a frac plug 154, comprising:
a plug mandrel 156 removably mounted via 162 to the lower portion of the shear cap; and
a load member 164 arranged in spaced relation with respect to the lower part of the setting sleeve, such that when the barrel strokes over the mandrel the setting sleeve engages the load member while the shear cap disengages from the plug mandrel in order to set the frac plug 3:35-42.

Carr discloses that the components of the assembly can be made from a low cost material such as steel 6:15-18 but fails to disclose that the steel is carbon steel having a KSI of 35 to 60.
Pugh discloses a low alloy steel that is used to form oil field components Abstract.  The steel is a carbon steel with a yield strength of 60 KSI [0032].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carr to form the assembly from a carbon steel with a yield strength between 35 and 60 KSI, as suggested by Pugh, in order to have used a material that was corrosion resistant and low cost [0005], [0008], [0008].
	
Regarding claim 2:  Wherein the carbon steel has a carbon content between 0.15 wt% and 0.5 wt% [0041] of Pugh.

Regarding claim 3:  Wherein the carbon steel has a sulfur content up to 0.05 wt% [0049] of Pugh and manganese content between 0.6 and 0.9 wt% [0042] of Pugh.

Regarding claim 4:  Wherein the mandrel and the barrel piston of the setting tool and the shear cap and the setting sleeve of the adapter kit are made from the same type of carbon steel. Carr does not disclose that the components of the assembly are formed from different materials.  As such it is implied that they are all the same type of material; the same carbon steel with Carr modified by Pugh.

Regarding claim 6:  Wherein the setting tool further comprises a retainer cap 20 configured to be coupled to the barrel piston at an upper end thereof, and surrounding a part of the mandrel at an upper end thereof Fig 2A.

Regarding claim 7:  Wherein the retainer cap is composed of carbon steel having a KSI of 35 to 60 [0032] of Pugh.  Carr does not disclose that the components of the assembly are formed from different materials.  As such it is implied that they are all the same type of material; the same carbon steel with Carr modified by Pugh.

Claims 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Pugh as applied to claim 1 above, and further in view of Chen (US 2018/0305997).

Regarding claims 5 and 8:  Carr, as modified, discloses all of the limitations of the above claim(s) except for at least one of the mandrel, the barrel piston, and the shear cap is composed of a stronger carbon steel, while at least one of the setting sleeve and the retainer cap is composed of a weaker carbon steel.
Chen discloses a bridge plug Fig 2 that includes a setting mandrel 1 and a setting shaft 2 wherein the setting mandrel is considered equivalent to the setting tool of Carr and the setting shaft is considered equivalent to the components of the frac plug of Carr.  Chen further discloses that the setting mandrel is made from a stronger material than that of the setting shaft [0014], [0057].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Carr so that at least one of the mandrel, the barrel piston, and the shear cap was composed of a stronger carbon steel, while at least one of the setting sleeve and the retainer cap was composed of a weaker carbon steel as suggested by Chen in order to have been able to remove the setting tool while allowing the remaining components to degrade or be degraded [0057].

Regarding claim 9:  As the setting mandrel of Chen is considered equivalent to the setting tool of Carr and the setting shaft equivalent to the frac plug, Carr, as modified, discloses that the mandrel, the barrel piston, and the shear cap are composed of a stronger carbon steel, while the setting sleeve and the retainer cap are composed of a weaker carbon steel.

Regarding claims 10 and 11:  Carr, as modified, discloses all of the limitations of the above claim(s) except for the specific properties of the stronger and weaker carbon steel.  
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Carr so that the properties of the stronger and weaker carbon steels matched at least one of those claimed for each respective steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Pugh and Chen.

Regarding claim 12:  Carr discloses a frac plug setting assembly, comprising: 
a setting tool 12, comprising:
a mandrel 18 having an upper end 50 and a lower end 96, the mandrel comprising a chamber 68 for housing expandable gas 6:3-9 and a gas port 72 in fluid communication with the chamber, the lower end of the mandrel being couplable Fig 2B to an upper end via 152 of a downhole isolation device mandrel 156;
a firing head 14 secured to the upper end of the mandrel Fig 2B and configured for igniting a power charge to generate pressurized gas within the chamber 6:3-9;
a barrel piston 16 having a central bore 128 configured for housing the mandrel Fig 2A, a lower end 134 of the barrel piston being couplable to a sleeve 150 for setting the downhole isolation device Fig 2A; and
an expansion region 94 defined between the mandrel and the barrel piston and being in fluid communication with the gas port so as to receive the pressurized gas Fig 2A, the expansion region being further defined by seals 86 provided in between the mandrel and the barrel piston Fig 2A, thereby enabling the pressurized gas to exert force on the mandrel and the barrel piston to cause a stroke of the barrel piston over the mandrel as the expansion region expands axially 3:17-24;
an adapter kit Fig 2A, 2B, comprising:
a setting sleeve 150 having an upper part at 142 coupled to the lower end of the barrel piston and a lower part Fig 2A, 2B;
a shear cap 152 having an upper portion secured to the lower end of the mandrel, and a lower portion housed within part of the setting sleeve Fig 2B;
a frac plug 154, comprising:
a plug mandrel 156 removably mounted via 162 to the lower portion of the shear cap; and
a load member 164 arranged in spaced relation with respect to the lower part of the setting sleeve, such that when the barrel strokes over the mandrel the setting sleeve engages the load member while the shear cap disengages from the plug mandrel in order to set the frac plug 3:35-42.

Carr discloses that the components of the assembly can be made from a low cost material such as steel 6:15-18 but fails to disclose that the steel is carbon steel.
Pugh discloses a low alloy steel that is used to form oil field components Abstract.  The steel is a carbon steel with a yield strength of 60 KSI [0032].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carr to form the assembly from a carbon steel, as suggested by Pugh, in order to have used a material that was corrosion resistant and low cost [0005], [0008], [0008].

Carr, as modified, discloses all of the limitations of the above claim(s) except for at least one of the mandrel, the barrel piston, and the shear cap is composed of a stronger carbon steel; while at least one of the setting sleeve and the retainer cap is composed of a weaker carbon steel.  Carr does disclose that the setting tool is disposable 6:63-7:4.
Chen discloses a bridge plug Fig 2 that includes a setting mandrel 1 and a setting shaft 2 wherein the setting mandrel is considered equivalent to the setting tool of Carr and the setting shaft is considered equivalent to the components of the frac plug of Carr.  Chen further discloses that the setting mandrel is made from a stronger material than that of the setting shaft [0014], [0057].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Carr so that at least one of the mandrel, the barrel piston, and the shear cap was composed of a stronger carbon steel, while at least one of the setting sleeve and the retainer cap was composed of a weaker carbon steel as suggested by Chen in order to have been able to degraded the setting tool while allowing the remaining components to degrade or be degraded at a later time [0057].

Regarding claim 13:  Carr, as modified, discloses all of the limitations of the above claim(s) except for the specific properties of the stronger and weaker carbon steel.  
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Carr so that the properties of the stronger and weaker carbon steels matched at least one of those claimed for each respective steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Chen.

Regarding claim 19:  Carr discloses that the setting tool includes a retainer cap 20 configured to be coupled to the barrel piston at an upper end thereof, and surrounding a part of the mandrel at an upper end thereof Fig 2A.
Carr discloses all of the limitations of the above claim(s) except for the mandrel, the barrel piston, and the shear cap being composed of a stronger carbon steel, while the setting sleeve and the retainer cap being composed of a weaker carbon steel.
Chen discloses a bridge plug Fig 2 that includes a setting mandrel 1 and a setting shaft 2 wherein the setting mandrel is considered equivalent to the setting tool of Carr and the setting shaft is considered equivalent to the components of the frac plug of Carr.  Chen further discloses that the setting mandrel is made from a stronger material than that of the setting shaft [0014], [0057].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carr so that at least one of the mandrel, the barrel piston, and the shear cap was composed of a stronger carbon steel, while at least one of the setting sleeve and the retainer cap was composed of a weaker carbon steel as suggested by Chen in order to have been able to remove the setting tool while allowing the remaining components to degrade or be degraded [0057].

Regarding claim 20:  Carr, as modified, discloses all of the limitations of the above claim(s) except for the specific properties of the stronger and weaker carbon steel.  
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Carr so that the properties of the stronger and weaker carbon steels matched at least one of those claimed for each respective steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 14-20 are directed to the same invention as that of claims 1-7 of commonly assigned US Patent No. 10,689,931. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,844,678. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of U.S. Patent No. 10,844,678 includes all of the subject matter of claim 1 of the instant application and could be used to reject claim 1 if available as prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/2/2022